Citation Nr: 0618199	
Decision Date: 06/21/06    Archive Date: 06/27/06	

DOCKET NO.  04-36 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for degenerative 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
during June and July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

At seven different times after the Statement of the Case was 
issued in Sept 2004, additional evidence for the appellant's 
appeal was received.  Different rules govern the treatment of 
additional evidence, depending on when the evidence is 
received and whether the appellant explicitly waived review 
by the RO.  See 38 C.F.R. §§ 19.31 (2005) (if any pertinent 
evidence is received by the RO before the appeal is 
certified, a supplemental statement of the case must be 
issued to inform the appellant of additions to the 
information included in the statement of the case); 
20.1304(c) (pertinent evidence received by the Board within 
90 days after notice of certification to the Board must be 
returned to the RO for initial consideration of that evidence 
unless the appellant waives that procedural right); and 
20.1304(b) (pertinent evidence received after 90 days after 
notice of certification will be considered only if the 
appellant files a motion demonstrating good cause for the 
delay).  Much of the evidence consists of duplicate copies of 
documents that were previously submitted.  

The evidence submitted within 90 days of certification to 
this Board for which a waiver of review by the RO was 
attached has been considered in this appeal.  38 C.F.R. 
§ 20.1304.  As to the other evidence, all the rules cited 
above involve evidence that is "pertinent." The additional, 
non-duplicative evidence is not pertinent to the claim; for 
example, some was submitted to support advancing the appeal 
on the Board's docket.  Also, as discussed more fully below, 
the appellant's claim has been denied because the evidence 
fails to support required elements of service connection-
that is, that he incurred a disability during his ACDUTRA 
service, that any pre-existing condition was aggravated 
during his ACDUTRA service, and that his current disorders 
are linked to his ACDUTRA service.  The additional evidence, 
on the other hand, addresses matters that are not at issue on 
appeal-facts about the appellant's current medical condition 
and a document about his performance of duties during his 
ACDUTRA service.  The additional evidence thus fails to 
address any of the key matters on appeal.  To remand the 
appeal to afford the RO the opportunity to complete a 
supplemental statement of the case addressing this evidence, 
or, to ask the appellant whether he waives initial review of 
the evidence by the RO, or, to send a request to the 
appellant to provide a motion asking the Board to consider 
the untimely evidence, would unnecessarily delay the final 
adjudication of the appellant's appeal.  Since the evidence 
is not pertinent to the issues on appeal, and since the rules 
require such actions only as to pertinent evidence, this 
Board will decide the appeal based upon the evidence 
previously submitted.    


FINDINGS OF FACT

1.  The appellant has been diagnosed with major depressive 
disorder with a history of alcohol dependence, which was not 
present during his ACDUTRA service and is not related to that 
service.  

2.  The appellant walks with a cane, experiences pain in his 
knees (which is worse in his left knee), and has minimal 
joint space narrowing of the medial compartment of each knee; 
arthritis of the knees was not present during his ACDUTRA 
service and is not related to that service. 




CONCLUSIONS OF LAW

1.  A disability of major depressive disorder with a history 
of alcohol dependence was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 101, 1131, 1132, 1153, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 
(2005).

2.  A disability of degenerative arthritis was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 101, 1131, 
1132, 1153, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, whose only service was four weeks of active 
duty for training (ACDUTRA), seeks service connection for two 
disabilities.  For service-connection purposes, there is a 
clear distinction between veterans who have served on active 
duty and persons who have served on ACDUTRA.  38 U.S.C.A. 
§ 1131 (for disability resulting from injury or disease 
incurred or aggravated during service, the United States will 
pay compensation to a "veteran");  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  

The term "veteran" means a person who served in active 
military service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  As relevant here, 
active military service includes all active duty but only 
those periods of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 C.F.R. 
§ 101(24)(B); 38 C.F.R. § 3.6(a).  The appellant's records 
show that he was discharged under honorable conditions, but 
until the appellant can establish that his disability was 
incurred or aggravated during his ACDUTRA service, he does 
not have the status of a "veteran."  Paulson v. Brown, 7 
Vet. App. at 470.  And a claimant must demonstrate by a 
preponderance of the evidence that he is a "veteran."  
Laruan v. West, 11 Vet App. 80, 84 (1998) (en banc). 

Without the status of "veteran," a claimant trying to 
establish service connection cannot use the many presumptions 
in the law that are available only to veterans.  For example, 
the "benefit of the doubt doctrine" of 38 U.S.C.A. 
§ 5107(b) is reserved for veterans and their dependents and 
survivors.  Laruan v. West, 11 Vet. App. at 84-86.  Moreover, 
in trying to establish that a pre-existing condition was 
aggravated during active military service, the presumption of 
soundness of 38 U.S.C.A. § 1132 and the presumption of 
aggravation of 38 U.S.C.A. § 1153 are not applicable to 
persons who have not previously established the status of 
"veteran."  Paulson v. Brown, 7 Vet. App. at 470 
(presumption of soundness);  see also Laruan v. West, 11Vet. 
App. at 86 (in enacting title 38, Congress could not have 
intended that persons without requisite veteran status would 
benefit from the statutory presumptions and enactments 
reserved for veterans).  
  
In sum, since the appellant has no active duty service, the 
only way he can establish his status as a "veteran" is to 
show that his claimed disabilities were incurred or 
aggravated during his ACDUTRA service, and, he must do that 
without the benefit of the presumptions available only to 
veterans.  As discussed below, since the record shows that 
the appellant's claimed disabilities were not incurred or 
aggravated during service, he does not have the status of 
"veteran" and, since service connection requires the same 
analysis, he is not entitled to service connection for his 
claimed disabilities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
One way the appellant can try to establish service connection 
is to show that the claimed disabilities were incurred during 
ACDUTRA service and that there is a nexus between the current 
disorders and the injuries or diseases incurred during  
ACDUTRA service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of the relationship between that disability and 
an injury or disease incurred in service).  Relevant 
post-service evidence can be used to support service 
connection on this basis.  See 38 C.F.R. § 3.303(d) (for 
diagnosis after service, service connection can be shown when 
all the evidence, including that pertinent to service, 
establishes that the disease was in fact incurred during 
service).  
The appellant's service medical records indicate that he was 
not treated for a mental disorder or for arthritis or knee 
complaints during his ACDUTRA service.  The service medical 
records show that he was seen only for pulmonary complaints 
and given medication for pulmonary disease.  Although the 
appellant testified that he was given pain medication for his 
knee during service, he also testified that he was not 
certain that the pain medication was for his knee.  Thus, the 
record shows that no depressive disorder or arthritis was 
incurred during the appellant's ACDUTRA service.  

Nor does the record show any nexus between a current disorder 
and anything that occurred during his ACDUTRA service.  
Although the appellant has submitted evidence that he has 
been treated post service for major depressive disorder and 
knee pain, not one medical examiner has related either 
condition to his time of ACDUTRA service.  

Another way the appellant can try to establish service 
connection is to show that a pre-existing condition was 
aggravated during his ACDUTRA service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  There is no evidence at all that the 
appellant's major depressive disorder pre-existed his ACDUTRA 
service.  The appellant testified that his depressive 
disorder began after service and no mental disorder is marked 
on his entrance exam.  

As for the appellant's arthritis, as discussed above, the 
pre-existing condition presumptions available to someone with 
veteran status are not available to this appellant.  Based on 
the evidence in the record, however, a pre-existing condition 
of arthritis does not exist.  There are no X-ray reports from 
the period prior to or during the appellant's ACDUTRA 
service.  But the record does include notes from a 
February 2000 X-ray report showing the appellant did not have 
osteoarthritis at that time.  It was not until June 2002 that 
X-rays revealed minimal joint space narrowing of the medial 
compartment of each knee.  This objective evidence that the 
onset of osteoarthritis was between 2000 and 2002 means that 
osteoarthritis did not exist before the appellant's 1977 
ACDUTRA service.  

There is unpersuasive evidence to the contrary.  At the time 
of his entrance to the Army Reserve, the appellant indicated 
on his medical history form that he had arthritis when he was 
8 years old, and he included that information in some medical 
histories after service.  Although medical history is not 
conclusive proof of a pre-existing condition, it is evidence 
to be considered. See 38 C.F.R. § 3.304(b)(1) (in 
determinations as to inception, history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material 
evidence); Crowe v. Brown, 7 Vet. App. 238, 245-246 (1995).  
But the appellant also testified at his hearing that the 
doctor who told him he had arthritis was an old woman at that 
time, implying that it might not have been an accurate 
diagnosis.  As a lay person, however, the appellant is not 
competent to provide medical evidence, whether by medical 
history or by sworn testimony.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In any event, the examiner did 
not determine that the appellant had arthritis at the time of 
his entrance exam.  Rather, he merely recorded an explanation 
of timing and symptoms that the appellant was competent to 
provide--that in 1966, the appellant had had a painful knee 
that had lasted one week.  The appellant's uncertain lay 
evidence of childhood osteoarthritis does not overcome the 
objective X-ray evidence that osteoarthritis had its onset 
between February 2000 and June 2002.  

But even if the appellant had arthritis before his service, 
no condition of the appellant's knees was aggravated during 
his four weeks of ACDUTRA service.  The appellant did not 
complain of knee pain upon entrance, he was not treated for 
any knee or arthritis complaints during his service, and the 
post-service medical records show that the appellant did not 
complain of knee pain until 1999, 22 years after his 
discharge.  And, as discussed above, X-rays show that 
osteoarthritis had is onset after February 2000.  
Accordingly, the appellant has not shown that any 
pre-existing condition was aggravated during his four weeks 
of ACDUTRA service.    

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Although the September 2003 letter describing the evidence 
needed to support the appellant's claim was timely mailed 
well before the April 2004 rating decision, it did not 
contain all the notice that is required by 38 C.F.R. 
§ 3.159(b).  A second letter, however, was sent to the 
appellant in January 2005 which did describe the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA had collected and was responsible 
for collecting, requested the appellant to send in particular 
documents and information and identified what evidence might 
be helpful in establishing his claim, and explicitly asked 
the appellant to send VA whatever evidence he had pertaining 
to his claim.  Although that letter was not sent before his 
adverse decision, this appellant was not prejudiced by that 
delay because he submitted evidence after that on more than 
one occasion.  

The January 2005 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection for an 
arthritis disorder or a mental health disorder.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This appellant was not harmed by that omission 
because service connection was denied, rendering moot the 
issues relating to rating criteria and the effective date of 
an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
obtaining the appellant's service medical records, Social 
Security records, and medical treatment records at VA medical 
facilities.  VA also sought records from a private physician, 
but was later informed by the appellant that those records 
had been destroyed.  In addition, VA provided the appellant 
with an opportunity to present sworn testimony at a hearing 
before this Board.  


ORDER

Entitlement to service connection for a major depressive 
disorder is denied.

Entitlement to service connection for degenerative arthritis 
is denied.



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


